      Case 2:18-cv-00091-MHT-SMD Document 70 Filed 07/30/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

 DARCY CORBITT, DESTINY CLARK, and                    )
 JOHN DOE,                                            )
                                                      )
       Plaintiffs,                                    )
                                                      )
           v.                                         )     Civil Action No.
                                                      )     2:18-cv-00091-MHT-GMB
 HAL TAYLOR, in his official capacity as              )
 Secretary of the Alabama Law Enforcement             )
 Agency; Colonel CHARLES WARD, in his                 )
 official capacity as Director of the Department      )
 of Public Safety; DEENA PREGNO, in her               )
 official capacity as Chief of the Driver License     )
 Division, and JEANNIE EASTMAN, in her                )
 official capacity as Driver License Supervisor       )
 in the Driver License Division,                      )
                                                      )
        Defendants.                                   )
                                                      )


          JOINT STIPULATION ON THE APPLICABILITY OF POLICY ORDER 63
                     TO NONDRIVER IDENTIFICATION CARDS

       The parties to this case, by and through the undersigned counsel, hereby jointly stipulate

that “[t]he same degree of proof of identification required of applicants for driver’s licenses in this

state shall be required of applicants for nondriver identification cards,” Ala. Code 32-6-1(c), and

Alabama Law Enforcement Agency Policy Order No. 11 states that “[i]ssuance and cancellation

of the non-driver identification card will be limited to the same terms and conditions that apply to

an Alabama driver license.” See Exhibit A. Defendants represent that the requirements of Policy

Order 63 apply to requests to change the sex designation on a nondriver identification card issued

by the Alabama Law Enforcement Agency pursuant to Alabama Code § 32-6-1(c), and Plaintiffs

have no information to the contrary.
     Case 2:18-cv-00091-MHT-SMD Document 70 Filed 07/30/19 Page 2 of 2




                                          Respectfully submitted,

/s Gabriel Arkles                         Steve Marshall
Brock Boone, ASB- 2864-L11E                 Attorney General
Randall C. Marshall, ASB- 2864-L11E
ACLU OF ALABAMA                           By:
P.O. Box 6179
Montgomery, AL 36106-0179                 /s Brad A. Chynoweth
(334) 265-2754                            Brad A. Chynoweth (ASB-0030-S63K)
bboone@aclualabama.org                    Winfield J. Sinclair (ASB-1750-S81W)
rmarshall@aclualabama.org                    Assistant Attorneys General
                                          State of Alabama
Gabriel Arkles*
                                          Office of the Attorney General
Rose Saxe*                                501 Washington Avenue
ACLU LGBT & HIV Project/ ACLU             Montgomery, Alabama 36130
Foundation                                (334) 242-7300
125 Broad St., 18th Floor                 (334) 353-8440 (fax)
New York, NY 10004                        bchynoweth@ago.state.al.us
(212) 549-2605                            wsinclair@ago.state.al.us
(212) 549-2560 (fax)
rsaxe@aclu.org                            Counsel for Defendants
garkles@aclu.org
* Admitted Pro Hac Vice

Counsel for Plaintiffs




                                      2
